DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive. 
Applicant’s first argument with respect to claim 13 is the energy storage system (111) of claim 13 is connected to AC and it includes a converter which converts the AC voltage to DC voltage for storage in the DC store. The system of claim 13 does not convert between AC and DC along the connection between the supply grid and the load. 7 of 92017P02208 - Application No. 16/628,759Response to Office action January 15, 2021Response submitted July 14, 2021For this reason alone, the invention of claim 13 is not anticipated by the disclosure of Giuntini.
This is not persuasive because as recited in claim 13, the claim does not specifically require an energy storage system directly connected to an AC voltage supply or that the energy converter converts and AC voltage to a DC voltage. The claim merely recites an energy storage system connected to said node and in parallel with said LC resonant circuit, said energy storage system including a DC voltage energy storage device and an energy converter connected between said node and said DC voltage energy storage device. As discussed in the action below shown in figure 1 of Giuntini, the energy storage system (28) is connected to said node (node between 26 and 30) and in parallel with said LC resonant circuit (26), said energy storage system (28) including a DC voltage energy storage device (28 battery) and an energy converter (28, DC-DC converter) connected between said node (node between 26 and 30) and said DC voltage energy storage device (28 battery). Switch 36 and converter 26 are connected between power source 20 and load 16. The switch 36 actuates open by the controller 220 shown in fig. 2 during a grid fault which the energy storage system 28 supply output power to load 16, see paragraph 0019. Therefore, the cited prior art teaches the invention as claimed. 

This is not persuasive because as recited in paragraphs 0019, 0034 of Giuntini, energy storage device 28 is regulated to support the voltage of the supply from the supply grid to the load. The rectifier 26 converts power received from power source 20 to regulated DC power to charge energy storage device 28 as well as supply DC power to inverter 30. However, as recited in paragraph 0034,  if rectifier 212 reaches its current limit or the power capability of rectifier 212 is insufficient, the missing energy is taken from energy storage device 228 (i.e., a battery). Energy storage device 228 is coupled in parallel to rectifier 212 and is configured to supplement rectifier 212 in providing energy when rectifier 212 reaches a predefined current limit. Therefore, the cited prior art teaches the invention as claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giuntini et al. (US 2016/0013728 A1).
In regards to claim 13, Giuntini discloses, in figure 1, an uninterruptible power supply (10) for a three-phase AC voltage grid (Par 0020), the uninterruptible power supply comprising: an LC resonant circuit (26; figure 4 shows the further details of 26) connected between an AC voltage grid supply (20) and a load (16), said LC resonant circuit (26) being formed with a series circuit having an inductor (Fig. 4, 
In regards to claim 14, Giuntini discloses, in figure 2, the uninterruptible power supply according to claim 13, wherein said actuation unit (220) is configured to detect a grid fault with the grid supply via a current measurement or voltage measurement and to open said switch in response to a grid fault (Par 0026 – 0028, 0034).
In regards to claim 15, Giuntini discloses, the uninterruptible power supply according to claim 13, further comprising a bypass switch (Fig. 5, static switch) connected in parallel with said LC resonant circuit (Fig. 4; 410, 412) saidPage 4 of 8Docket No. 2017P02208Application No. PCT/EP2018/066504Prel. Amdt. dated January 2, 2020 bypass switch being configured for actuation by said actuation unit or by said energy storage system (Par 0014, 0019; bypass switch is switched closed when energy storage device is inoperable and the UPS has an internal failure, therefore the bypass switch is configured by said energy storage system for actuation).
In regards to claim 16, Giuntini discloses the uninterruptible power supply according to claim 15, wherein said bypass switch is closed (Par 0014) when said energy storage system is not operational (Par 0014, 0019; bypass switch is switched closed when energy storage device is inoperable and the UPS has an internal failure.)
In regards to claim 26, Giuntini discloses, in figure 1, a method of operating an uninterruptible power supply (10) in a three-phase AC voltage grid (par 0012), which comprises:4 of 92017P02208 - Application No. 16/628,759 Response to Office action January 15, 2021Response submitted July 14, 2021during normal operation, operating a load (16) via a grid supply (20; par 0019) that is connected to the load via a series circuit consisting of an LC resonant circuit (26, figure 4 shows the further details of 26) and a switch (36), with the LC resonant circuit having a series circuit consisting of an inductor (Fig. 4, 410) and a capacitor (Fig. 4, 412); during the normal operation, supporting a voltage carried via the series circuit (series circuit of 36 and 26) by regulating a voltage of an energy storage system (28; par 0019, during normal operation, controller 42 sends signals to various components (e.g., rectifier 26, inverter 30) within UPS system 10 such that rectifier 26 converts power received from power source 20 to regulated DC power to charge energy storage device 28 as well as supply DC power to inverter 30) connected in parallel with the series circuit to a nominal voltage and injecting the voltage of the energy storage system into the series circuit (Par 0034, energy storage device 228 is coupled in parallel to rectifier 212 and is configured to supplement rectifier 212 in providing energy when rectifier 212 reaches a predefined current limit); and in the event of a grid fault, disconnecting the grid supply from the load by opening the switch with an actuation unit (Fig. 2, 220; controller 220 actuates rectifier 212 and actuates K4 to open during a grid fault; Par 0026 - 0028), and operating the load via the energy storage system (Fig. 1, 28, Par 0019).
In regards to claim 28, Giuntini discloses a non-transitory computer program product with code to be loaded directly into a memory of a digital computer, comprising program code portions that are configured for performing steps of the method according to claim 26 (Fig. 1, 42; Par 0017-0019, 0022).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Giuntini et al. (US 2016/0013728 A1). 
In regards to claim 18, Giuntini discloses the claimed invention except for wherein a resonant frequency of said LC resonant circuit is determined by a frequency of said grid supply. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein a resonant frequency of said LC resonant circuit is determined by a frequency of said grid supply as it is well known inherently that a grid supply operates on a frequency of 60 Hz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giuntini by including wherein a resonant frequency of said LC resonant circuit is determined by a frequency of said grid supply in order to enable the implementation of adaptive capacity control schemes to increase the rectifier efficiency in low-load conditions. The disclosed embodiments reduce stress on the rectifier and on the energy storage (Giuntini; Par 0042).
In regards to claim 19, Giuntini discloses the claimed invention except for wherein the resonant frequency of said LC resonant circuit is 50 Hz or 60 Hz. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein the resonant frequency of said LC resonant circuit is 50 Hz or 60 Hz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giuntini by including wherein the resonant frequency of said LC resonant circuit is 50 Hz or 60 Hz in order to enable the implementation of adaptive capacity control schemes to increase the rectifier efficiency in low-load conditions. The disclosed embodiments reduce stress on the rectifier and on the energy storage (Giuntini; Par 0042).
In regards to claim 20, Giuntini discloses the claimed invention except for wherein a quality of said LC resonant circuit is configured to have a settling time of the LC resonant circuit of substantially one second. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein a quality of said LC resonant circuit is configured to have a settling time of the LC resonant circuit of substantially one second, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giuntini by including wherein a quality of said LC resonant circuit is configured to have a settling time of the LC resonant circuit of substantially one second in order to enable the implementation of adaptive capacity control schemes to increase the rectifier efficiency in low-load conditions. The disclosed embodiments reduce stress on the rectifier and on the energy storage (Giuntini; Par 0042). 
In regards to claim 21, Giuntini discloses the claimed invention except for wherein a quality of said LC resonant circuit is configured to have a settling time of the LC resonant circuit in a range between 1 second and 10 seconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made for wherein a quality of said LC resonant circuit is configured to have a settling time of the LC resonant circuit in a range between 1 second and 10 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giuntini by including wherein a quality of said LC resonant circuit is configured to have a settling time of the LC resonant circuit in a range between 1 second and 10 seconds in order to enable the implementation of adaptive capacity control schemes to increase the rectifier efficiency in low-load conditions. The disclosed embodiments reduce stress on the rectifier and on the energy storage (Giuntini; Par 0042).
Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Giuntini et al. (US 2016/0013728 A1) in view of Kressner et al. (US 2012/0019203 A1).
In regards to claim 17, Giuntini discloses the uninterruptible power supply according to claim 15 but does not clearly disclose wherein said bypass switch is a medium-voltage switch.
However, Kressner discloses wherein said bypass switch (Fig. 5, static switch as discussed in Giuntini above) is a medium-voltage switch (Fig. 2, 72; Par 0025, 0032).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giuntini to incorporate the teachings of Kressner by including wherein said bypass switch is a medium-voltage switch in order to reduce the transmission voltage to distribution levels such as 13 KV, 27 KV or 33 KV for the end users (Kressner; Par 0021).
In regards to claim 22, Giuntini discloses the uninterruptible power supply according to claim 13, but does not clearly disclose wherein said switch is a medium-voltage switch.
However, Kressner discloses wherein said switch (Fig. 2, 74) is a medium-voltage switch (Par 0025, 0032).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giuntini to incorporate the teachings of Kressner by including wherein said switch is a medium-voltage switch in order to reduce the transmission voltage to distribution levels such as 13 KV, 27 KV or 33 KV for the end users (Kressner; Par 0021).
Claims 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Giuntini et al. (US 2016/0013728 A1) in view of Kanakasabai et al. (US 2017/0077746 A1)
In regards to claim 23, Giuntini discloses the uninterruptible power supply according to claim 13, but does not clearly disclose a medium-voltage grid.
However, Kanakasabai discloses, in figure 1A, a medium-voltage grid (102; par 0011).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giuntini to incorporate the teachings of Kanakasabai by including a medium-voltage grid in order to avoid a full-power rated transformer at the load end and hence offers advantages in terms of low footprint and high operating efficiency (Kanakasabai; Par 0044).
In regards to claim 24, Giuntini discloses the uninterruptible power supply according to claim 23, but does not clearly disclose wherein the medium-voltage grid is a three-phase grid, with each of the phases having a voltage of at least 1000 volts.
However, Kanakasabai discloses wherein the medium-voltage grid is a three-phase grid (Par 0011), with each of the phases having a voltage of at least 1000 volts (Par 0016 and 0044).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giuntini to incorporate the teachings of Kanakasabai by 
In regards to claim 25, Giuntini discloses the uninterruptible power supply according to claim 24, but does not clearly disclose wherein each of the phases of the medium-voltage grid has a voltage in a range between 1 kV and 52 kV.
However, Kanakasabai discloses wherein each of the phases of the medium-voltage grid has a voltage in a range between 1 kV and 52 kV (Par 0010-0011, 0016, 0044).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giuntini to incorporate the teachings of Kanakasabai by including wherein each of the phases of the medium-voltage grid has a voltage in a range between 1 kV and 52 kV in order to avoid a full-power rated transformer at the load end and hence offers advantages in terms of low footprint and high operating efficiency (Kanakasabai; Par 0044).
In regards to claim 27, Giuntini discloses the method according to claim 26, but does not clearly disclose a three-phase AC voltage grid being a medium-voltage grid.
However, Kanakasabai discloses a three-phase AC voltage grid (Fig. 1A, 102) being a medium-voltage grid (Par 0011).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Giuntini to incorporate the teachings of Kanakasabai by including a three-phase AC voltage grid being a medium-voltage grid in order to avoid a full-power rated transformer at the load end and hence offers advantages in terms of low footprint and high operating efficiency (Kanakasabai; Par 0044).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896